Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement (SEC File No. 333-12981) of PokerTek, Inc. on Form S-8, Registration Statement (SEC File No. 333-143552) of PokerTek, Inc. on Form S-8, and Registration Statement (SEC File No. 333-173178) of PokerTek, Inc. on Form S-8 of our report dated March 27, 2012, relating to our audit of the consolidated financial statements and the financial statement schedule, which appears in the Annual Report on Form 10-K of PokerTek, Inc. for the year ended December 31, 2011. /s/ McGladrey & Pullen, LLP Charlotte, North Carolina March 27, 2012
